                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TRACY CHARLES, ET AL.          :                           CIVIL ACTION
                               :
     v.                        :
                               :
PROGRESSIONS BEHAVIORAL HEALTH :
SERVICES, INC., ET AL.         :                           NO. 17-2439

                                             ORDER

       AND NOW, this 9th day of October, 2018, upon consideration of Plaintiffs’ “Motion to

Proceed as a Collective Action and Facilitate Notice Under 29 U.S.C. § 216(b)” (Docket No. 24)

and Motion for Equitable Tolling (Docket No. 68), and all documents filed in connection with both

Motions, and the Hearing held on September 5, 2018, and for the reasons stated in the

accompanying Memorandum, IT IS HEREBY ORDERED as follows:

       1.     Both the Motion to Proceed as a Collective Action and Facilitate Notice and the

              Motion for Equitable Tolling are GRANTED.

       2.     This action is conditionally certified as a collective action pursuant to the Fair

              Labor Standards Act (“FLSA”).

       3.     The FLSA Statute of Limitations is equitably tolled for potential opt-in plaintiffs

              for a period of two hundred and thirty-two (232) days.

       4.     On or before October 15, 2018, Defendants shall produce to Plaintiffs a

              computer-readable data file (Microsoft Excel spreadsheet) containing the names,

              addresses, and telephone numbers of all potential opt-in plaintiffs so that notice

              may be implemented

       5.     After receiving the computer-readable file, Plaintiffs are authorized to send Notice

              by U.S. First Class Mail to:
            All persons presently or formerly employed by Defendants in the
            positions of Behavioral Health Worker and/or Therapeutic Staff
            Support who worked at least thirty-two (32) hours of “billable”
            work in two (2) or more workweeks from July 15, 2014 to the
            present.

 6   The Court APPROVES the form of Notice submitted as Exhibit H to the

     Memorandum of Law in Support of Plaintiffs’ Motion to Proceed as a Collective

     Action and Facilitate Notice Under 29 U.S.C. § 216(b), except that the date to be

     inserted in the “To:” section on page one and in Paragraph V of the Notice shall be

     July 15, 2014.

7.   Potential opt-in plaintiffs shall be provided with forty-five (45) days from the date

     of the mailing of the Notice to “opt-in” to this lawsuit.


                                            BY THE COURT:

                                            /s/ John R. Padova, J.


                                            John R. Padova, J.




                                       2
